
	

115 SRES 466 ATS: Notifying the President of the United States of the election of a Sergeant at Arms and Doorkeeper of the Senate. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 466
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2018
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Notifying the President of the United States of the election of a Sergeant at Arms and Doorkeeper
			 of the
			 Senate. 
	
	
 That the President of the United States be notified of the election of the Honorable Michael C. Stenger as Sergeant at Arms and Doorkeeper of the Senate.
		
